DISCIPLINARY PROCEEDINGS
PER CURIAM.
In accordance with Supreme Court Rule XIX, Section 21, this court has jurisdiction to impose reciprocal discipline for conduct engaged in by respondent in another state.
The respondent, Ronald Jerry Harris, was suspended indefinitely from the practice of law in the State of Florida by the Supreme Court of Florida on several grounds. First, the respondent abandoned his law offices without reasonable notice to clients of termination of representation in violation of Rule of Professional Conduct 1.16. Second, two charges of misappropriation of funds totalling $44,866.82 are pending in the State of Florida, one of these charges involving wire fraud. Third, respondent was disbarred by the Federal Court for the Eastern District of Louisiana after the court found respondent had violated Rules of Professional Conduct 1.3, 1.4, 1.5, 1.7, 1.15, 1.16, and 1.17.
After notice to respondent, and upon reviewing the order of the Supreme Court of Florida arid finding no circumstances which warrant substantially different discipline, this court concludes that identical discipline should be imposed.
Accordingly, it is ordered that Ronald Jerry Harris be suspended from the practice of law until further order of this court.
KIMBALL, J., not on panel.